Supreme Court of Florida
                                     ____________

                                     No. SC14-759
                                     ____________


         THE FLORIDA BOARD OF BAR EXAMINERS RE: J.R.B.

                               [November 20, 2014]

PER CURIAM.

      The Florida Board of Bar Examiners (“Board”) has filed a “Report and

Recommendation” regarding the application of J.R.B. for admission to The Florida

Bar. See art. V, § 15, Fla. Const. The Board recommended that J.R.B. be

conditionally admitted, subject to the terms and conditions set forth in the Board’s

Report. See Fla. Bar Admiss. R. 3-22.5(b) & 5-15. The Court disapproves the

Board’s recommendation and hereby denies J.R.B. admission to The Florida Bar

now and at any time in the future.

                                 BACKGROUND

      J.R.B. (“Applicant”) received his law degree in April 2005 and he

successfully completed all parts of the Florida Bar examination in February 2006.

In his bar application, J.R.B. reported that in 2002 he was found to have defrauded


                                          1
his former employer, Florida State University, of $54,046. He had been

adjudicated guilty on five felony counts of Grand Theft. J.R.B. also pled no

contest to forty-five counts of misdemeanor Petit Theft, reduced from felony

charges of forgery and uttering, and adjudication was withheld. He was sentenced

to five months’ incarceration and five years of probation, with early termination

upon restitution in full. Applicant served his jail term and paid restitution in full.

By order dated March 25, 2004, the sentencing judge terminated his probation

early. In February 2005, shortly before he received his law degree, his civil rights

were restored.

      In addition, J.R.B. reported filing for Chapter 7 bankruptcy in July 2004 and

listed $40,210 in debt. He asserted the bankruptcy was the result of his arrest and

subsequent resignation from his position at Florida State University. Applicant’s

debts were discharged in November 2004.

      Upon review of J.R.B.’s file, the Board called for a hearing. J.R.B. appeared

before a division of the Board for an investigative hearing on May 12, 2006.

Following the investigative hearing, the Board determined that Specifications

should be prepared and served upon Applicant and that the matter of his character

and fitness be considered at a formal hearing.

      Specifications were filed against J.R.B. in June 2006, regarding his 2002

felony arrest for stealing funds while employed at Florida State University;

                                           2
unprofessional and irregular conduct while employed at Florida State University

resulting in two formal reprimands and numerous warnings; and his failure to

timely amend his law school application to report the arrest. After J.R.B. filed an

Answer to Specifications, the Office of General Counsel and Applicant agreed to

resolve the case by a consent judgment. In September 2006, the Board approved

the consent judgment for a three-year denial of Applicant’s admission to The

Florida Bar.

      In October 2009, J.R.B. executed an updated Florida Bar Application. He

reported that his employment as an online professor of Axia College of University

of Phoenix was terminated in November 2007 (which was two years before he

reported it). According to Applicant, a student who was displeased with his

comments on her assignment performed an Internet search of Applicant’s name

and discovered news articles related to his arrest while he was employed at Florida

State University. According to J.R.B., the student posted the articles and other

comments within the online course chat room. As a result, Axia College

suspended him from teaching when he admitted that the information was accurate.

Thereafter, J.R.B. was removed from his position pending an investigation.

      After reviewing J.R.B.’s updated file, the Board filed a new Specification to

consider his character and fitness. The new Specification was filed against J.R.B.

in March 2011, regarding his failure to disclose to Axia College of University of

                                         3
Phoenix that he was a convicted felon because he thought he would not be

accepted for employment. J.R.B. filed an Answer to the Specification in which he

admitted to the allegations. Following a formal hearing in September 2011, the

Board found J.R.B. failed to establish his rehabilitation by clear and convincing

evidence. The Board determined to withhold J.R.B.’s admission for one year and,

at the conclusion of the one-year period, he would submit a report to the Board

describing in detail his efforts at rehabilitation, including continued group therapy

through Florida Lawyers Assistance, Inc. (FLA) and completion of 250 hours of

community service. If the evidence was sufficient, the Board would recommend

J.R.B. for conditional admission to The Florida Bar if he executed a consent

agreement requiring his continued active participation in FLA programs, with

quarterly reports provided to a monitoring agency for a two-year period.

      In October 2013, the Board received J.R.B.’s statement of rehabilitation.

The statement asserted that he had: performed volunteer work with Habitat for

Humanity; a good reputation for professional ability; a lack of malice toward staff

and administrators at Florida State University; and continued participation in group

therapy. The Office of General Counsel did not file a formal response to

Applicant’s statement of rehabilitation. After a formal hearing panel reviewed the

statement, the Board recommended that J.R.B. be conditionally admitted for a

period of two years, subject to several terms and conditions. Pursuant to the terms

                                          4
of the Board’s Report and Recommendation, as well as a consent judgment, one of

the requirements is that J.R.B. must continue to abide by his contract with FLA.

                                      ANALYSIS

      The Court is not precluded from reviewing the factual underpinnings of the

Board’s recommendation, based on an independent review of the record. Fla. Bd.

Bar Exam’rs re M.B.S., 955 So. 2d 504, 508 (Fla. 2007). Based upon its review,

the Court disapproves the Board’s recommendation and denies J.R.B. admission to

The Florida Bar. The facts in this case clearly demonstrate Applicant’s character

and fitness deficiencies.1 Further, Applicant has failed to demonstrate

rehabilitation from his misconduct.

      J.R.B. has demonstrated a lifetime of dealing in falsehoods. He lacks the

ability to be truthful and his conduct over the years demonstrates that he has no

respect for the law. J.R.B. engaged in embezzlement, stealing funds from his

employer on numerous occasions. Further, the funds he stole included funds for a

university debate team, so his misdeeds could have directly impacted students who

were working to achieve important goals in their lives. J.R.B. was adjudicated

guilty on five felony counts of Grand Theft and he pled no contest to forty-five



      1. The Court recognizes the benefits of attorneys participating in FLA
programs. However, in circumstances such as those in the instant case, it is not the
responsibility of FLA to rehabilitate applicants to make them acceptable to the
Board.

                                          5
counts of misdemeanor Petit Theft. This is a significant criminal history, which is

based on untruthful conduct. In addition, J.R.B. had to resign from his position

with the university in disgrace; people who have left one profession in disgrace

cannot find a haven by seeking to become a member of The Florida Bar. See

generally Fla. Bd. of Bar Exam’rs re D.M.B., 144 So. 3d 532 (Fla. 2014) (former

doctor, whose medical license was revoked due to extensive history of misconduct

with his patients, was permanently denied admission to The Florida Bar).

      Further, according to the Board’s Report, J.R.B. was found guilty of

defrauding his employer in 2002. He graduated from law school in April 2005.

Therefore, while he was preparing to possibly enter the practice of law, a

profession that requires a higher calling, he was a felon dealing with the

consequences of his criminal activities. He was on probation until March 2004 and

did not have his civil rights restored until approximately three months before he

graduated.

      In addition, instead of striving to meet his financial responsibilities, he filed

for bankruptcy while in law school. Although he was adjudicated guilty of the

criminal acts in 2002, he filed for bankruptcy in July 2004. Before the Board, he

attributed the $40,210 of debt to his arrest and resignation from his position at

Florida State University. Applicant stole over $54,000 from his employer and

potentially caused harm to students whose school activities were supported by

                                           6
those funds; he then entered law school, and two years later he characterized his

financial problems as due to his resigning from employment in 2002. Applicant

fails to acknowledge the seriousness of his character deficiencies.

      Furthermore, while J.R.B. was in the three-year period of waiting to reapply

for Bar admission, it was discovered that he did not tell his employer, Axia

College, of his criminal history. He was terminated from that position in

November 2007. J.R.B. has continued to engage in dishonest conduct, even while

waiting to apply for Bar membership. It is also telling that he did not inform the

Board of the events regarding Axia College until over two years later—he did not

report this information to the Board until October 2009.

      Applicant has an extensive and documented record of dishonest conduct.

His egregious behavior does not demonstrate that he would respectfully obey the

professional ethics of the legal profession. The Court has consistently held that

“no moral character qualification for Bar membership is more important than

truthfulness and candor.” Fla. Bd. of Bar Exam’rs re J.H.K., 581 So. 2d 37, 39

(Fla. 1991); see also Fla. Bd. of Bar Exam’rs re Zavadil, 123 So. 3d 550, 556 (Fla.

2013); Fla. Bd. of Bar Exam’rs re M.B.S., 955 So. 2d 504, 509 (Fla. 2007); Fla.

Bd. of Bar Exam’rs ex rel. R.L.W., 793 So. 2d 918, 926 (Fla. 2001).




                                          7
      Accordingly, the underlying facts of the instant case impact so adversely on

the character and fitness of J.R.B. that the misconduct mandates that he not be

admitted to The Florida Bar now or at any time in the future.

      No motion for rehearing will be entertained by this Court.

      It is so ordered.

LABARGA, C.J., with LEWIS, QUINCE, CANADY, POLSTON, and PERRY,
JJ., concur.
PARIENTE, J., concurs in result.

NO MOTION FOR REHEARING WILL BE ALLOWED.

Original Proceedings – Florida Board of Bar Examiners
Daryl M. Manning, Chair, Tampa, Florida, and Michele A. Gavagni, Executive
Director, and Robert G. Blythe, General Counsel, Florida Board of Bar Examiners,
Tallahassee, Florida,

      for Petitioner

John A. Weiss of John A. Weiss, P.A., Tallahassee, Florida,

      for Respondent




                                         8